NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


           ANDRE ALMOND DENNISON, Plaintiff/Appellant,

                                        v.

             STATE OF ARIZONA, et al., Defendants/Appellees.

                             No. 1 CA-CV 19-0664
                               FILED 8-25-2020


           Appeal from the Superior Court in Maricopa County
                        No. LC2019-000219-001
                The Honorable Michael W. Kemp, Judge

 AFFIRMED IN PART, REVERSED IN PART, AND REMANDED IN
                         PART


                                   COUNSEL

Andre Almond Dennison, Florence
Plaintiff/Appellant

Arizona Attorney General's Office, Phoenix
By Mark Brnovich, Michael E. Gottfried
Counsel for Defendants/Appellees
                        DENNISON v. STATE, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.


S W A N N, Chief Judge:

¶1             Andre Dennison, a prisoner in the Arizona Department of
Corrections (“ADOC”), appeals a superior court ruling denying special
action relief. Because the ruling failed to address Dennison’s complaint
regarding ADOC policies related to inmate custody status, we reverse in
part and remand for further consideration. We affirm the denial of special
action relief as it relates to inmate placement.

                 FACTS AND PROCEDURAL HISTORY

¶2             In November 2017, Dennison was moved from the Rynning
Unit, a medium-high security unit, to Special Management Unit (SMU) I, a
maximum-security unit. Approximately two years later, Dennison filed a
special action complaint alleging various ADOC department order
violations, including the improper use of restraints, confiscation of personal
property, and lengthy lockdown periods. Dennison further alleged that
although he was a close-custody inmate, he was subjected to maximum-
custody conditions. Dennison requested that the court order ADOC to
move Dennison to a medium-custody unit and to comply with its internal
regulations.

¶3            The superior court accepted jurisdiction but denied relief,
finding that the court did not have authority over ADOC with regard to
inmate placement. Dennison appeals.

                               DISCUSSION

¶4            As a preliminary matter, Dennison’s complaint is framed as a
statutory special action. But Dennison has not provided, and we are
unaware of, any statute under which this special action may be brought.
See Ariz. R.P. Spec. Act. 1(b). Dennison’s complaint instead falls under
Arizona Rule of Procedure for Special Actions 1(a), which states that special
actions may be brought to seek relief formerly provided for by writs of
certiorari, mandamus, or prohibition. See also Dunlap v. Superior Court, 169
Ariz. 82, 86 n.5 (App. 1991) (“The relief previously obtained by


                                      2
                        DENNISON v. STATE, et al.
                          Decision of the Court

extraordinary writs of certiorari, mandamus, and prohibition is now
referred to as ‘special action relief.’”).

¶5             The superior court has original jurisdiction to issue
extraordinary writs against state officers. Ariz. Const. art. VI, § 18; see also
Ariz. Corp. Comm’n v. Superior Court, 107 Ariz. 24, 26 (1971). Relief by
extraordinary writ is available only through special action, and the court’s
decision to accept jurisdiction is highly discretionary. Forty-Seventh Legis.
v. Napolitano, 213 Ariz. 482, 485, ¶¶ 10–11 (2006). When the superior court
accepts jurisdiction over a non-statutory special action and rules on the
merits, as the court did here, we review for abuse of discretion. See
Bazzanella v. Tucson City Court, 195 Ariz. 372, 374, ¶ 3 (App. 1999).

¶6            ADOC separates inmates into four custody levels based on an
inmate’s likelihood of escape or committing violence: maximum custody,
close custody, medium custody, and minimum custody.               ADOC
Department Order 801-2.3. Dennison is classified as a close-custody
inmate. While close-custody inmates may not be housed in the same cell as
maximum-custody inmates, they may be housed together in the same unit.
See ADOC Department Order 704-8.5.3.3.1.

¶7            In his complaint, Dennison asserted that he was being treated
as a maximum-custody inmate, despite his close-custody status. He
requested that the court order ADOC to either transfer him to a lesser
security unit or comply with department orders that apply to close-custody
inmates.

¶8             Here, the superior court correctly ruled that it did not have
“authority over the Arizona Department of Corrections or its director or
warden with regard to the placement of inmates.” See, e.g., Dickey v. Raines,
124 Ariz. 135, 136 (App. 1979); see also ADOC Department Order 801-2.2
(“Inmates are not permitted to request a particular custody level placement
nor placement at a particular facility.”). The ruling, however, failed to
address Dennison’s other claim that even if he remains in his current unit,
he should be treated according to policies regarding close-custody inmates.
See, e.g., ADOC Department Order 906 Attachment C, 909 Attachment A,
911 Attachment D, E. Because the ruling did not address Dennison’s special
action complaint as it pertains to his allegation that ADOC is not abiding
by its policies for close-custody inmates, we remand to allow the superior
court to address that portion of Dennison’s complaint. In doing so, we offer
no opinion regarding the validity of Dennison’s additional claims.




                                       3
                       DENNISON v. STATE, et al.
                         Decision of the Court

                              CONCLUSION

¶9           For the foregoing reasons, we affirm the superior court’s
ruling denying special action relief regarding inmate placement but reverse
and remand to allow the superior court to address Dennison’s claims about
his treatment as a maximum-custody inmate despite his close-custody
inmate status.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4